Citation Nr: 1205033	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for congestive heart failure to include as secondary to service-connected posttraumatic stress disorder or residuals of cold injuries of the upper and lower extremities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 

The Veteran, who is the appellant, served on active duty from September 1943 to September 1946 and from July 1951 until August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in December 2007, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Board remanded the claim to afford the Veteran a hearing, and, in February 2011, the Veteran withdrew his request for a hearing.

In October 2011, in accordance with 38 U.S.C.A. § 7109, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  A copy of the VHA opinion has been provided to the Veteran and his representative and the Veteran has been afforded the opportunity to submit additional evidence and argument.  The Veteran has submitted additional argument, but not evidence. 

Motion to Remand

The Veteran moves to remand the claim to the RO for consideration of the additional argument in response to the VHA opinion.  Under 38 U.S.C.A. § 7109, the Board has the authority to secure a VHA opinion, including the authority to consider in the first instance the information obtained, which does not conflict with the statutory right to one appellate review, given the fact that due-process protections are provided in the statute and the implementing regulation, 38 C.F.R. § 20.903.






Under 38 C.F.R. § 20.903, a period of 60 days from the date the Board furnishes a copy of a [VHA] opinion will be allowed for response, which may include the submission of relevant evidence or argument.  As the Board can consider in the first instance evidence obtained under 38 U.S.C.A. § 7109, with the same reasoning, the Board can also considered in the first instance the argument by the Veteran in response to the VHA opinion.  See Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005) (providing that the statute regarding procurement of expert medical opinions by the Board gives the Board the authority to consider in the first instance the information so obtained).

For this reason, the motion to remand the claim to the RO for consideration of additional argument in response to the VHA opinion is denied.  


FINDING OF FACT

Congestive heart failure was not affirmatively shown to have had onset in service; congestive heart failure, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in August 1969; congestive heart failure, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service; and congestive heart failure is not caused by or made worse by service-connected posttraumatic stress disorder or residuals of cold injuries of the upper and lower extremities or both. 








CONCLUSION OF LAW

Congestive heart failure was not incurred in or aggravated by service; congestive heart failure, as a chronic disease, may not be presumed to have been incurred in service; and congestive heart failure is not proximately due to or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  




The RO provided pre-adjudication VCAA notice by letter, dated in July 2007.  The Veteran was notified of the information and evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service; or evidence of a relationship between a post-service disability and a service-connected disability.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records, or authorize VA to obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Although the VCAA notice, pertaining to secondary service connection was not clearly formulated, the Veteran had a meaningfully opportunity to participate effectively in the processing of his claim as he was afforded a VA examination to identify his disability, the Board obtained a VHA medical opinion, addressing secondary service connection, and the Veteran was provided a copy of the VHA opinion, and the Veteran submitted additional argument.  





Also, the Veteran submitted several articles in support of his claim of service connection, and argued that this evidence showed that his nonservice-connected congestive heart failure was secondary to service-connected posttraumatic stress disorder or cold injuries or both. 

As the purpose of the VCAA notice was to notify the Veteran of the information and evidence not of record that was necessary to substantiate the claim of service connection on a secondary basis, namely, evidence that the Veteran's congestive heart failure was caused by or aggravated by a service-connected disability, posttraumatic stress disorder or cold injuries or both, and as VA developed the record to assist the Veteran in support of the claim, the Veteran was not harmed as the Veteran's interest that the VCAA notice was designed to protect was not affect, that is, the essential fairness of the adjudication was not affected because of adequate notice of the need to submit evidence and argument; and the Veteran had the opportunity to submit such evidence and argument.  Based on the facts and circumstances of the entire record, the Board finds no evidence that the Veteran was prejudiced by inadequate VCAA notice, pertaining to secondary service connection. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO obtained the service treatment records, VA records, and private medical records.  The Veteran was afforded a VA examination in November 2009.  The Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  




The Board has reviewed the VHA opinion and finds that the opinion is adequate to decide the claim as the opinion is based on the significant facts of the case, and the VHA expert has applied medical principles to the facts of the case.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The Veteran served on active duty from September 1943 to September 1946 and from July 1951 until his retirement in August 1969.  The Veteran is a combat Veteran of World War II and of the Korean conflict.   The Veteran did not serve in Vietnam. 

For the first period of service, the service treatment records show that chest X-rays in 1943 and in 1945 were negative for any cardiac abnormality.  

For the second period of service, on annual physical examinations in October 1965, in June 1967, and in September 1968, chest X-rays were.  In June 1967 and in September 1968, electrocardiograms were normal.  In September 1968, it was noted that the Veteran had smoked three packs of cigarettes a day for twenty years.  There was no history or evidence of heart disease.  On retirement examination, the heart evaluation was normal.  


After service, on VA examination in December 1969, there was no history or complaint of any heart abnormality.  On evaluation of the heart, there was no decompensation or murmur.  Cardiac rhythm was regular and the heart was not enlarged.  There was no abnormal cardiac finding. 

On annual physical examinations for his employer, in October 1971 history included high blood pressure in high school with no trouble since.  An electrocardiogram was normal.  In September 1972, an electrocardiogram showed a slight intraventricular conduction delay through the left bundle branch.  The diagnosis was a minor electrocardiographic abnormality which had manifested itself during the previous year.  X-rays showed that the heart size was just below the upper limits of normal.  In January 1973, an electrocardiogram was borderline, and a chest X-ray showed prominence of the left ventricle suggesting possible hypertension.

In May 1986, the Veteran reported a history of coronary artery bypass surgery in 1983.  In July 2000, history included congestive heart failure by echocardiogram in September 1996.  In October 1998 and in June 1999, the Veteran had angioplasties.  

In August 2000, a private physician stated that there was a probability that the findings of "borderline" cardiomegaly on examinations in 1972 and in 1973 were signs of the current cardiac problems.

In November 2000, on VA examination by a VA cardiologist, the diagnoses were pulmonary artery disease with coronary artery bypass graft surgery in 1983 with four grafts; angioplasty with stent x 2; ischemic cardiomyopathy secondary to coronary artery disease.  According to the VA cardiologist, the post-service coronary artery disease was due to the Veteran's smoking.






In November 2000, a private cardiologist stated that the Veteran's long standing hypertension may have contributed to the left ventricle dysfunction, which was a risk factor that contributed to the Veteran's current heart conditions, including coronary artery disease.

In September 2006, a private cardiologist reported that the Veteran suffered from hypertensive heart disease, valvular heart disease, ischemic heart disease, and deteriorating left ventricular systolic function.  

In January 2007, an Air Force cardiologist stated that there was a direct relationship between tobacco use and cardiovascular diseases and that the Veteran's tobacco use in combination with the physical and emotional stressors that he endured for years during service were no doubt directly related to the progression of the Veteran's cardiovascular disease.

In May 2007, the Veteran filed the current claim of service connection for congestive heart failure. 

In May 2007, a private physician stated that the Veteran's congestive heart failure could have been made worse faster as a result of the [cardiovascular system] having to work much harder to support circulation to feet, because of the cold injuries to the feet.  In March 2009, the same physician stated that the Veteran's extremely physical military career and particularly the unrelenting periods of combat with resulting PTSD could certainly have resulted in the Veteran's current heart problems.

In October 2007, on VA examination, the diagnosis was ischemic cardiomyopathy secondary to hyperlipidemia.  The VA examiner, found no known connection between cold injuries and congestive heart failure.





In a rating decision in December 2007, the RO granted service connection for posttraumatic stress disorder and assigned a 50 percent rating and service connection for upper and lower extremity cold injuries.  A 20 percent rating was assigned for each upper extremity and a 30 percent rating was assigned for each lower extremity, resulting in a combined schedular rating of 100 percent, effective April 2007, which supplanted the total disability rating for compensation based on individual unemployability, which had been in effect since September 2000. 

In May 2008, the Veteran submitted articles, pertaining to a link between the stress of war or posttraumatic stress disorder and the subsequent development of heart disease.

In March 2009, the Veteran submitted a copy of an article from a psychiatric news journal, entitled "Serious Heart Disease Found in Vietnam Veterans with PTSD," which discussed the possibility of PTSD as a risk factor for the development of heart disease. 

In November 2009, on VA examination, the VA examiner noted a history of congestive heart disease since 1999.  The diagnosis was ischemic cardiomyopathy.  The VA examiner, an internist, stated that  the Veteran's congestive heart failure was less likely than not caused by or aggravate by cold injuries or posttraumatic stress disorder because the first indication of a heart abnormality was borderline cardiomegaly in 1972 with no cardiac symptoms until the early 1980s, resulting in bypass surgery in 1983.  The VA physician found no definite correlation in the medical literature between cold injuries or posttraumatic stress disorder and the development of heart disease.  

In February 2011, the Veteran stated that he had been a leader in either combat or in preparation for combat his entire military career and that while the jobs were stressful, the physical and emotional stress of responsibility for troops and their families was unrelenting.  



In November 2011, the Veteran's spouse stated that the trauma the Veteran experienced as a combat engineer during World War II, including the battle for Bastogne, and other experiences he had to work through in his military career weakened the Veteran's heart, resulting in his current heart problems.  

In October 2011, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The VHA expert, a cardiologist, was asked to provide an opinion on the following question. 

Based on the evidence of record and in light of accepted medical principles and a review of the literature, if necessary: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), the Veteran's congestive heart failure was caused by or aggravated by either the service-connected posttraumatic stress disorder or the service-connected residuals of cold injuries of the upper and lower extremities or both?

The VHA expert was informed that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of heart disease beyond its natural clinical course as contrasted to a temporary worsening of symptoms.

In response, after a review of the Veteran's file, the VHA expert, Chief of Cardiology at a VA Medical Center and a staff cardiologist at a private hospital and Associate Professor of Medicine at Dartmouth Medical School, found no evidence of heart disease during the Veteran's service based on examinations, electrocardiograms, and chest X-rays, that the Veteran had surgery for coronary artery disease in 1983, that in 1996, there was reduced left ventricular function, and that the Veteran has several cardiac risk factors including tobacco use, hypertension, and hyperlipidemia. 


The VHA expert then expressed the opinion that it was less likely than not that the Veteran's congestive heart failure was caused by or aggravated by either service-connected posttraumatic stress disorder or the service-connected residuals of cold injuries of the upper and lower extremities or both.  The VHA expert also expressed the opinion that it was more likely than not that the Veteran's coronary artery risk factors, namely, male gender, age, tobacco use, hyperlipidemia, and hypertension, known to have a causal link with heart disease, played a much more prominent role in the development of ischemic heart disease. 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, and 3.310.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 



For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain heart diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted for a disability that is proximately due to or the result of a service- connected disability, also referred to as secondary service connection.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 






Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When the evidence is admissible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any injury or disease alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.   38 U.S.C.A. § 1154(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Applying the Principles and Theories of Service Connection

Analysis

38 U.S.C.A. § 1154(b) 

The Veteran is a combat Veteran of World War II and of the Korean conflict.  The Veteran asserts that his combat service during World War II was performed under extreme mental stress and physical hardship, resulting in heart disease.  


To the extent that the Veteran experienced mental stress and physical hardship in combat the provisions of 38 C.F.R. § 1154(b) apply.  But the presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of what happened in service, but not the questions of either a current disability or of nexus to service, as to both of which competent evidence is required.  

Stated differently, evidence of a current disability and a nexus to service is still required to establish service connection.  Collette v. Brown, 82 F.3d 389 (1996).
The Veteran's combat experiences are encompassed in the diagnosis of posttraumatic stress disorder, and the Board will addressed PTSD in the analysis of secondary service connection. 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

For the purpose of direct service connection under the theory of affirmatively showing inception in service, neither mental stress nor physical hardship is a symptom of congestive heart failure.  See Heart Failure: Symptoms www.mayoclinic.com (Dec. 23, 2011).

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of congestive heart failure, the claimed disability was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § § 1110 and 1113 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply. 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).





38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

As congestive heart failure was not noted in service, that is, there is no competent evidence either contemporaneous with or after service that symptoms of congestive heart failure were observed during service, and as the Veteran has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

Even in the absence of chronicity or continuity of symptomatology, service connection may be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  

Competent lay evidence may serve to support a claim of service connection. 38 U.S.C.A. § 1154(a); 38 C.F.R. § .3159.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 








Although the Veteran is competent to describe symptoms of congestive heart failure, congestive heart failure is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of congestive heart failure is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Competency is a question of fact, which is to be addressed by the Board.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of congestive heart failure cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, congestive heart disease is not a simple medical condition that the Veteran is competent to identify.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of congestive heart failure. 




As for the medical evidence, which is competent evidence, that is, evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, 38 C.F.R. § 3.159, the record shows that in August 2000 a private physician traced the Veteran's cardiac problems to findings of borderline cardiac enlargement by X-rays in 1972 and 1973.  Congestive heart failure by echocardiogram in September 1996 was noted by history.  

The Veteran does not argue and the competent evidence does not show that congestive heart failure was present before 1972 on the basis of history provided by the Veteran.  

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed a cardiac problem before 1972 or has related the diagnosis of congestive heart failure to an injury, disease, or event in service, excluding service-connected posttraumatic stress disorder and residuals of cold injuries, which will be addressed in the analysis of secondary service connection. 

Where, as here, there is a question of the presence or a diagnosis of congestive heart failure, not capable of lay observation by case law, and congestive heart failure is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran statements and the lay statement of the Veteran's spouse are offered as proof of the presence of congestive heart failure during service, the lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim.






As for the competent medical evidence of record, in August 2000, a private physician stated that there was a probability that the findings of "borderline" cardiomegaly on examinations in 1972 and in 1973 were signs of the current cardiac problems.  As the private physician's statement does not address a causal relationship between the cardiac problems and an injury, disease or event in service, the evidence has no probative value on the material issue of fact, that is, the nexus requirement and the Board does not find the evidence favorable to the claim. 

In November 2000, a VA cardiologist stated that the Veteran's post-service coronary artery disease was due to the Veteran's smoking.  In January 2007, an Air Force cardiologist stated that there was a direct relationship between tobacco use and cardiovascular diseases.  

Under 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300, for a claim filed after June 9, 1998, the Veteran filed his claim in May 2007, the law prohibits the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during service.  The law does not prohibit service connection if the disability can be service-connected on some other basis, including secondary service connection for ischemic heart disease or other cardiovascular disease, than the Veteran's use of tobacco products during service.

In November 2000, a private cardiologist stated that the Veteran's long standing hypertension may have contributed to the left ventricle dysfunction, which was a risk factor that contributed to the Veteran's current heart conditions.  As service connection for hypertension is not an adjudicated service-connected disability, and as the private physician's statement does not address a causal relationship between hypertension and an injury, disease or event in service, the evidence has no probative value on the material issue of fact, that is, the nexus requirement and the Board does not find the evidence favorable to the claim. 





In September 2006, a private cardiologist reported that the Veteran suffered from hypertensive heart disease, valvular heart disease, ischemic heart disease, and deteriorating left ventricular systolic function.  As the private physician's statement does not address a causal relationship between the identified cardiac problems and an injury, disease or event in service, the evidence has no probative value on the material issue of fact, that is, the nexus requirement and the Board does not find the evidence favorable to the claim.

In November 2001, the VHA expert found no evidence of heart disease during the Veteran's service based on examinations, electrocardiograms, and chest X-rays.  The VHA expert expressed the opinion that it was more likely than not that the Veteran's coronary artery risk factors, namely, male gender, age, tobacco use, hyperlipidemia, and hypertension, known to have a causal link with heart disease, played a much more prominent role in the development of ischemic heart disease.  

As male gender and age are not disabilities for the purpose of VA disability compensation, as neither hypertension nor hyperlipidemia is an adjudicated service-connected disability or are otherwise shown to be related to an injury, disease, or event in service, the VHA expert's opinion opposes, rather than supports, the claim. 

As there is no medical evidence favorable to claim that congestive heart failure is directly related to an injury, disease, or event in service, the preponderance of the evidence is against the claim on this theory of service connection under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).








38 C.F.R. §§ 3.307 and 3.309 (Presumptive Service Connection as a Chronic Disease) 

As for presumptive service connection for congestive heart disease as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, a heart problem was first documented in 1972 and congestive heart failure later documented by history to 1996.  In either event, 1972 or 1996 is beyond the one-year presumptive period after discharge from service in 1969 for presumptive service connection as a chronic disease and the preponderance of the evidence is against the claim on this theory of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b). 

38 C.F.R. § 3.310 (Secondary Service Connection)  

Whether Congestive Heart Failure was Caused by a Service-Connected Disability

In February 2011, the Veteran stated that throughout his entire military career he experience physical and emotional stresses, which he associated with congestive heart failure.  

In November 2011, the Veteran's spouse stated that the Veteran's experience as a combat engineer during World War II, including the battle for Bastogne, and other experiences he had to work through in his military career weakened the Veteran's heart, resulting in his current heart problems.  

The Veteran and his spouse as lay persons are competent to offer an opinion on a simple medical condition.  Davidson at 1316.  







The question of causation, that is, the relationship between physical and emotional stresses in service, encompassed in the diagnosis of posttraumatic stress disorder, a service-connected disability, and congestive heart failure, is not a simple medical one, because as neither the Veteran nor his spouse is competent to declare either the presence or diagnosis of congestive heart failure based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that either the Veteran or his spouse is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between physical and emotional stresses in service, encompassed in the diagnosis of posttraumatic stress disorder, a service-connected disability, and congestive heart failure, the opinions expressed are excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim. 

As for the competent evidence in favor of secondary service connection based on causation, the Veteran has submitted medical or scientific articles, pertaining to a link between the stress of war or posttraumatic stress disorder and the subsequent development of heart disease and the possibility of PTSD as a risk factor for the development of heart disease, a medical or scientific article may be regarded as competent evidence where standing alone, the article discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509, 513 (1998). 

In this case, as the articles address causation and PTSD and heart disease, the articles are evidence favorable to the claim.

And, in March 2009, a private physician stated that the Veteran's extremely physical military career and particularly the unrelenting periods of combat with resulting PTSD could certainly have resulted in the Veteran's current heart problems, which is evidence favorable to the claim.



The competent medical evidence against the claim consists of the report of VA examination in October 2007.  The VA examiner found no known connection between cold injuries and congestive heart failure.  In November 2009, on VA examination, the VA examiner noted a history of congestive heart disease.  The VA examiner, an internist, stated that  the Veteran's congestive heart failure was less likely than not caused by cold injuries or posttraumatic stress disorder because the first indication of a heart abnormality was borderline cardiomegaly in 1972 with no cardiac symptoms until the early 1980s, resulting in bypass surgery in 1983.  The VA physician found no definite correlation in the medical literature between cold injuries or posttraumatic stress disorder and the development of heart disease.  

In October 2011, a VHA expert, a cardiologist, on the basis of the evidence of record and a review of the literature, stated that while it is plausible that PTSD played a role in the development of coronary artery disease the present scientific data had not definitively shown a causal link between PTSD and ischemic heart disease.  The VHA expert then expressed the opinion that it was less likely than not that the Veteran's congestive heart failure was caused by service-connected posttraumatic stress disorder or by the service-connected residuals of cold injuries of the upper and lower extremities or both.  

The VHA expert stated that while it is plausible that PTSD played a role in the development of coronary artery disease the present scientific data has not definitively shown a causal link between PTSD or cold injuries of the upper and lower extremities and ischemic heart disease. 

The VHA expert also expressed the opinion that it was more likely than not that the Veteran's coronary artery risk factors, namely, male gender, age, tobacco use, hyperlipidemia, and hypertension, known to have a causal link with heart disease, played a much more prominent role in the development of ischemic heart disease. 





The credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Greater weight may be placed on one opinion over another depending on whether the opinion is based on the significant facts of the case and whether medical expert applied valid medical analysis to the facts of the case in reaching the conclusion in the medical opinion.  A review of pertinent medical literature may also furnish information relevant to the question of causation or nexus.  Nieves Rodriquez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

As for the favorable opinion that PTSD could have resulted in the Veteran's current heart problems, and the negative opinion by a VA examiner in October 2007 that concluded that there was no known connection between cold injuries and congestive heart failure, as the opinions are not supported with any reasoning or rationale and contain only a conclusion, the opinions have no probative value on the material issue of fact, that is, secondary service connection based on causation.  A mere conclusionary statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125(2007). 

As for the opinion of the VA examiner in November 2009 that the Veteran's congestive heart failure was less likely than not caused by cold injuries or posttraumatic stress disorder, the VA physician explained that he found no definite correlation in the medical literature between cold injuries or posttraumatic stress disorder and the development of heart disease.  As the opinion does provide a reason for the conclusion reached in the opinion, which was supported by a review of the medical literature the opinion is persuasive evidence against the claim. 

The Board finds most persuasive and places greater weight on the opinion of the VHA expert than on the articles, pertaining to a link between the stress of war or posttraumatic stress disorder and the subsequent development of heart disease and the possibility of PTSD as a risk factor for the development of heart disease.  




The VHA expert, a cardiologist, Chief of Cardiology at a VA Medical Center and a staff cardiologist at a private hospital and Associate Professor of Medicine at Dartmouth Medical School, is exceptionally qualified through education, training, and experience to offer a medical opinion on the cause of the Veteran's congestive heart.  

The VHA expert explained that research has shown that several risk factors have been shown to be linked to atherosclerotic heart disease and deemed causative.  The VHA expert stated that the traditional risk factors are age, genetics, male gender, tobacco use, hyperlipidemia, hypertension, and diabetes.  The VHA expert also stated that there are generally accepted secondary risk factors, including obesity, physical inactivity, alcohol, race, type A personality, and renal failure.  The VHA expert stated that recently an association between PTSD and heart disease has been shown, but a direct link has not been made and scientist have not stated with certainty that PTSD causes heart disease.  

The VHA expert further explained that the Veteran had several traditional risk factors, including male gender, tobacco use, hypertension, and hyperlipidemia, which were likely to have played a more significant role than PTSD in the development of coronary artery disease and ultimately to ischemic cardiomyopathy and heart failure.   The VHA expert cited to four studies, including studies published in the New England Journal of Medicine and the American Journal of Cardiology. 

The VHA expert stated that while it is plausible that PTSD played a role in the development of coronary artery disease the present scientific data has not definitively shown a causal link between PTSD or cold injuries of the upper and lower extremities and ischemic heart disease. 






The VHA expert also expressed the opinion that it was more likely than not that the Veteran's coronary artery risk factors, namely, male gender, age, tobacco use, hyperlipidemia, and hypertension, known to have a causal link with heart disease, played a much more prominent role in the development of ischemic heart disease. 

As the VHA expert explained that the Veteran had known risk factors for heart disease, namely, age, male gender, tobacco use, hyperlipidemia, and hypertension, and citing the medical literature that there was not a direct link between PTSD and heart disease, and that it was more likely than not that the Veteran's coronary artery risk factors, namely, male gender, age, tobacco use, hyperlipidemia, and hypertension, known to have a causal link with heart disease, played a much more prominent role in the development of heart disease than posttraumatic stress disorder or residuals of cold injuries or both, the Board concludes that the VHA expert's opinion is persuasive evidence against the claim as the VHA opinion accounts for the significant facts of the case and the VHA expert applied medical analysis to reach the conclusion expressed in the opinion. 

As there is no favorable evidence of equal or greater weight, the preponderance of the evidence is against the claim on the theory of secondary service connection based on causation under 38 C.F.R. § 3.310 and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Whether Congestive Heart Failure was Aggravated by a Service-Connected Disability

The evidence in favor of aggravation consists of the opinion of an Air Force cardiologist, who stated that the Veteran's tobacco use in combination with the physical and emotional stressors that the Veteran endured for years during service were no doubt directly related to the progression of the Veteran's cardiovascular disease.  




As the cardiologist did not state that the physical and emotional stressors actually caused heart disease, rather that the stresses related to the progression of the disease, the statement goes to the question of aggravation, that is, whether the physical and emotional stresses in service, encompassed in the diagnosis of posttraumatic stress disorder, a service-connected disability, made congestive heart failure worse, which is evidence favorable to the claim.  

Also, in May 2007, a private physician stated that the Veteran's congestive heart failure could have been made worse faster as a result of the [cardiovascular system] having to work much harder to support circulation to feet, because of the cold injuries to the feet.  As the physician did not state that the cold injuries actually caused heart disease, rather that the cold injuries could have made congestive heart failure worse, the statement goes to the question of aggravation, that is, whether the cold injuries, which are service-connected disabilities, made congestive heart failure worse, which is evidence favorable to claim. 

But as the opinions do not address the medicolegal question of aggravation, that is, whether the increase was permanent, that is, an irreversible worsening of heart disease beyond its natural clinical course as contrasted to a temporary worsening of symptoms, the Board is left to rely on its own lay opinion, which the Board cannot do.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding the Board may only consider independent medical evidence and may not substitute its own medical opinion).  For this reason, the opinions have less probative value than the opinion of the VHA expert, which is more fully explained below. 

The competent medical evidence against the claim consists of the opinion of the VHA expert, a cardiologist, that it was less likely than not that the Veteran's congestive heart failure was aggravated by either service-connected posttraumatic stress disorder or the service-connected residuals of cold injuries of the upper and lower extremities or both.  




The VHA opinion was rendered in specific response to the Board's inquiry, that is, whether it was more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran's congestive heart failure was caused by or aggravated by either the service-connected posttraumatic stress disorder or the service-connected residuals of cold injuries of the upper and lower extremities or both.  The Board informed the VHA expert that the term "aggravation" meant a permanent increase in severity, that is, an irreversible worsening of heart disease beyond its natural clinical course as contrasted to a temporary worsening of symptoms.  

As the VHA expert applied medical analysis to the facts of the case and in the context of aggravation to reach the conclusion in the opinion, the opinion is adequate and the Board finds that the VHA opinion, which opposes rather than supports the claim, more probative and of greater probative value than the two private medical opinions. 

As there is no favorable evidence of equal or greater weight than the VHA expert's opinion, the preponderance of the evidence is against the claim on the theory of secondary service connection based on aggravation under 38 C.F.R. § 3.310 and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


38 U.S.C.A. § 1116 (Exposure to Agent Orange)

Certain diseases listed at 38 C.F.R. § 3.309(e), including ischemic heart disease or coronary artery disease, are presumed to have been incurred in service for veterans with service in Vietnam during the Vietnam war, and for Veteran with service in Korea between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean DMZ.  38 C.F.R. § 3.307(a)(6).







The Veteran did not serve in Vietnam.  Additionally, while he did serve in Korea, he did not serve in Korea between April 1, 1968, and August 31, 1971.  For these reasons, 38 U.S.C.A. § 1116 does not apply.


ORDER

Service connection for congestive heart failure to include as secondary to service-connected posttraumatic stress disorder or residuals of cold injuries of the upper and lower extremities or both is denied.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


